DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

DATE: Jul 3 1989

Shelia Mauney,
Petitioner,

Docket No. C-79
DECISION CR 31

-v. =

The Inspector General.

YECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

The Inspector General (the I.G.) notified Petitioner on September
30, 1988, that she was being excluded from participation in
Medicare and any State health care programs for a period of five
years.! The I.G. told Petitioner that her exclusions were due to
her conviction of a criminal offense related to the delivery of
an item or service under the Medicare program. Petitioner was
advised that the law required five year minimum exclusions from
participation in Medicare and State health care programs for
individuals convicted of program-related offenses. The I.G. told
Petitioner that, because of the circumstances of her case, she
was being excluded for the minimum period required by law.

Petitioner timely requested a hearing, and the case was assigned
to me for a hearing and decision. I conducted a prehearing
conference on March 11, 1989, at which the I.G. stated that he
intended to move for summary disposition. I issued a prehearing
Order on April 19, 1989, which established a schedule for filing
the motion and responding to it, and which also provided for oral
argument on the motion. The I.G. timely filed a motion for
summary disposition. By letter dated May 30, 1989, Petitioner's
counsel advised me that Petitioner made no response to the
motion.

1 "state health care program" is defined by section 1128(h)
of the Social Security Act, 42 U.S.C. 1320a-7(h), to include any
State Plan approved under Title XIX of the Act (Medicaid).
I have considered the arguments contained in the I.G.'s motion
for summary disposition, the undisputed material facts, and
applicable law and regulations. I conclude that the exclusions
imposed and directed by the I.G. are mandatory. Therefore, I am
deciding this case in favor of the I.G.

ISSUES

The issue in this case is whether Petitioner was convicted of a
criminal offense related to the delivery of an item or service
under the Medicare program, so as to require mandatory exclusions
from participation in the Medicare and State health care programs
under section 1128(a)(1) of the Social Security Act.

APPLICABLE LAWS AND REGULATIONS

1. Section 1128 of the Social Security Act: Section
1128(a)(1) of the Social Security Act, 42 U.S.C. 1320a-7(a) (1),
requires the Secretary to exclude from participation in the
Medicare program, and to direct the exclusion from participation
in any State health care programs, of any individual or entity
"convicted of a criminal offense related to the delivery of an
item or service" under Medicare or any State health care progran.
"Conviction" is defined at 42 U.S.C. 1320a-7(i) to include those
circumstances when a party pleads guilty to a criminal charge.
The law provides at 42 U.S.C. 1320a-7(c) (3) (B), that for those
excluded under section 1320a-7(a), the minimum exclusion period
shall be at least five years.

2. Regulations Governing Suspension, Exclusion, or
Termination of Practitioners, Providers, Suppliers of Services
and Other Individuals: The Secretary delegated to the I.G. the
authority to determine, impose, and direct exclusions pursuant to
section 1128 of the Social Security Act. 48 Fed. Reg. 21662, May
13, 1983. Regulations governing suspension and exclusion of
individuals pursuant to section 1128 and this delegation are
contained in 42 C.F.R. Part 1001. Section 1001.123(a) provides
that when the I.G. has conclusive information that an individual
has been convicted of a program-related crime, he shall give that
individual written notice that he is being suspended (excluded)
from participation. Section 1001.125(b) establishes criteria for
the I.G. to use in determining the appropriate length of
exclusions in those cases where the I.G. may exercise discretion.

Section 1001.128 provides that an individual excluded based on
conviction of a program-related offense may request a hearing
before an administrative law judge on the issues of whether: (1)
he or she was in fact, convicted; (2) the conviction was related
to his or her participation in the Medicare, Medicaid, or social
services program; and (3) whether the length of the exclusion is
reasonable.

FINDIN OF cT D_ CONCLUSIONS 0.
1. Petitioner is a respiratory therapist. I.G. Ex. 2/18 .7

2. On May 25, 1988, Petitioner was convicted under 18
U.S.C. 1001 of the criminal offense of filing false statements.
I.G. Ex. 1.

3. At the hearing in which Petitioner entered her guilty
plea, Petitioner admitted making a false representation
concerning an arterial blood gas study. I.G. Ex. 2/19.

4. The purpose of the false representation was to convince
the Health Care Financing Administration to make reimbursements
under the Medicare program. I.G. Ex. 2/20.

5. There are no disputed issues of material fact in this
case; therefore, summary disposition is appropriate. See F.R.C.P
56.

6. The offense which Petitioner pleaded guilty to is a
criminal offense related to the delivery of an item or service
under the Medicare program. 42 U.S.C. 1320a-7(a) (1).

7. Petitioner's guilty plea is a conviction as defined by
42 U.S.C, 1320a-7(i).

8. The minimum mandatory exclusion period is five years for
a person who has been excluded based on conviction of a criminal
offense related to the delivery of an item or service under
Medicare.

9. The I.G. excluded Petitioner from participation in the
Medicare program, and directed that Petitioner be excluded from
participation in State health care programs, for five years,
based on Petitioner's conviction of a criminal offense related to
the delivery of an item or service under the Medicare progran.
The exclusions are mandatory and for the minimum period of time

2 The I.G.'s exhibits will be cited as follows:

I.G.'s Exhibit I.G. Ex. (number) / (page)
required by law. 42 U.S.C. 1320a-7(a)(1) and (c) (3) (B).

ANALYSIS

The I.G. bases his motion for summary disposition on Petitioner's
conviction of a federal criminal offense of making false
statements, and the provisions of 42 U.S.C. 1320a-7(a) (1), which
mandate five year exclusions from participation in the Medicare
and State health care programs for persons convicted of criminal
offenses related to the delivery of an item or service under the
Medicare or Medicaid programs. The I.G. asserts that Petitioner
was convicted of an offense "related to" the delivery of an item
or service under the Medicare program; therefore, Petitioner's
exclusions were mandatory. Petitioner does not challenge the
I.G.'s representation of the facts.

Summary disposition is appropriate in an exclusion case where
there are no disputed issues of material fact and where the
undisputed facts demonstrate that one party is entitled to
judgment as a matter of law. Howard B. if D.P.M. v. Th
Inspector General, Docket No. C-64, decided April 28, 1989;
Michael I. Sabbagh, M.D. v. The Inspector General, Docket No. C-
59, decided February 22, 1989; Jack W. Greene v. The Inspector
General, Docket No. C-56, decided January 31, 1989; See F.R.C.P.
56.

The issue which I must resolve in deciding the I.G.'s motion for
summary disposition is whether Petitioner was convicted of an
offense which falls within the ambit of 42 U.S.C. 1320a~-7(a) (1).
I must make certain factual conclusions in order to decide this
issue. First, I must decide whether Petitioner was "convicted"
of an offense within the meaning of 42 U.S.C. 1320a-7(i).
Petitioner does not dispute her guilty plea is a "conviction"
within the meaning of the law. Second, I must decide the nature
of the offense to which Petitioner pleaded guilty. Again, there
is no dispute as to this issue. The I.G. has offered as an
exhibit the record of Petitioner's conviction, and Petitioner has
not challenged the authenticity or truthfulness of the document.

Therefore, the only question remaining for me to decide is the
legal question of how to characterize Petitioner's conviction
under the exclusion law. As there are no disputed issues of
material fact, summary disposition is appropriate in this case.

In the hearing conducted on Petitioner's plea to the criminal
charge against her, Petitioner admitted that she falsified the
result of an arterial blood gas study. The purpose of this
falsehood was to unlawfully obtain Medicare reimbursement. I
conclude from this that Petitioner's offense was related to the
delivery of an item or service under the Medicare program. But
for Petitioner's falsification, it would have been impossible to
claim or to obtain Medicare reimbursement for a purported
service.

My conclusion does not depend on determining whether the
falsification was an element of a successful attempt to obtain
Medicare reimbursement. The exclusion law does not distinguish
between convictions related to attempted unlawful reimbursement
claims and convictions related to successful unlawful
reimbusement claims. The phrase “related to the delivery of an
item or service," contained in 42 U.S.C. 1320a-7(a) (1), pertains
to any offense related to the physical delivery of services or to
the process by which payment is made for such services.

I therefore conclude that this case involves a conviction of a
criminal offense related to the delivery of an item or service
under the Medicare program and is governed by the mandatory
exclusion provisions of 42 U.S.C. 1320a-7(a) (1).

CONCLUSION

Based on the undisputed material facts, the law, and regulations,
I conclude that the I.G.'s determination to exclude Petitioner
from participation in the Medicare program, and to direct that
Petitioner be excluded from participation in State health care
programs, for five years, was mandated by law. Therefore, I am
entering a decision in favor of the I.G. in this case.

/s/

Steven T. Kessel
Administrative Law Judge
